PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/187,032
Filing Date: 26 Feb 2021
Appellant(s): DELTA T, LLC



__________________
Andrew D. Dorisio
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 15 April 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 16 November 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Rejection of claims 8, 14, and 23 under 35 U.S.C. 112(a)
The appellant has argued, with respect to claims 8 and 14, that the examiner has failed to carry the burden of establishing that the controller is impermissible new matter and pointed to what is conventional or well known to one of ordinary skill need not be disclosed in detail. The examiner points out that original claims 8 and 14 recited a control module that was defined in the original disclosure as comprising a specific structure, i.e., a variable frequency drive, a circuit and an accelerometer, therefore, support was provided for said recited control module, appellant amended the claims 8 and 14 limitations to recite a controller which is a broader term that could include control configurations that didn't even exist when the application was filed. Note that the instant application claims priority to a provisional application filed on 10 October 2007, since then ceiling fan controllers have evolved not to only control the ceiling fan operating conditions such as motor/rotor/blade speed and illumination components; and, as an example, connecting and communicating control commands with smartphones as disclosed in US 20210262480 A1 (¶20, note “Alternatively, the wired controller 46 can be wirelessly or communicatively coupled to the ceiling fan 10, configured to control operation of the ceiling fan 10 remotely, without a dedicated connection, such as with a remote control, or smartphone and related software application”). The appellant’s originally claimed and disclosed control module does not support a broader controller capable of connecting and communicating control commands with smartphones. Note that the capability of connecting and communicating control commands with smartphones is only one example of how ceiling fan controllers have evolved since the appellant’s provisional application was filed. Therefore, the newly added limitation lacks proper support in the originally filed disclosure. The examiner clearly established that the newly added limitation controller was a broader limitation than the originally claimed control module and appellant failed to demonstrate possession of a controller that could, for example, connect and communicate with a smartphone or other smart climate control devices, at the time the application was filed. Appellant argued that a skilled artisan would have understood the inventor to be in possession of the claimed invention at the time of filing, but appellant has failed to provide evidence of how a skilled artisan could have determined, at the time the invention was filed, that appellant’s control module would be capable of connecting and communicating control commands with smartphones, as explained above. Finally, appellant argued that the examiner failed to provide any reasons why a person skilled in the art would not have recognized that the inventor was in possession of the claimed “controller.” The examiner clearly pointed out that the newly added limitation “controller” was broader than the originally claimed “control module” (as interpreted comprising the disclosed variable frequency drive, circuit and accelerometer). In the current rejection, a broader limitation is clearly understood to cover more subject matter than what has been disclosed, therefore, a person skilled in the art could not determine what other potential undisclosed subject matter was covered by the newly added limitation “controller.” For these reasons the arguments are not persuasive.

The appellant has argued, with respect to claim 23, that the examiner’s statement that the plate recited in claim 11 and claim 23 contains new matter is simply not factually correct. The examiner explained that the plate disclosed to include an opening greater in diameter than the stationary tube has been disclosed as plate 61, while annular plate including a fastener for securing the annular plate to the stationary tube has been disclosed as plate 116 which does not have an opening greater in diameter than the stationary tube, note that upper flange 114 of stationary tube rest on an inner portion of the annular plate. Appellant cited the explanation given by the examiner but obviated the following: “note that upper flange 114 of stationary tube rest on an inner portion of the annular plate” which clearly supports the rejection since a plate having an opening greater in diameter than the stationary tube would not allow the upper flange 114 of the stationary tube to rest on the plate. Appellant also pointed to Fig.3 (but attached a screenshot of Fig.6 to the argument) to the plate 116 as clearly showing an opening greater in diameter than the stationary tube, the examiner respectfully disagrees. Note in the annotated Fig.3 below, the circled portion clearly shows the stationary tube (110) includes the upper flange (114) which seats and overlaps on plate (116), therefore, it is impossible that the plate includes an opening greater in diameter than the stationary tube.

    PNG
    media_image2.png
    785
    666
    media_image2.png
    Greyscale



Rejection of claims 1, 4-7 and 10 under 35 U.S.C. 103
The appellant has argued, with respect to claim 1, that the rejection is loaded with non-sequiturs and statements lacking the support of substantial evidence because there is no need whatsoever for a skilled artisan to use a fastener to prevent rotation of the stationary tube since the stationary tube is already fixed to the ceiling. The examiner points out that the rejection clearly established that the mount for mounting fixes the stationary tube to a ceiling while making the distinction that there is a need to prevent rotation which indicates the fixing between the mount for mounting and the stationary tube to the ceiling is in a vertical direction, therefore, the need for a fixing between said elements to prevent rotation between them caused by generated torque of the fan motor, therefore, a rational and logical basis for the modification has been presented by the examiner.
Appellant further argued that the rejection does not in any way explain why the claimed invention would be obvious in light of the disparate teachings and solution proposed by Hasegawa based on arguments that the examiner did not provide substantial evidence of a well-known solution for some unspecified problem is the use of fasteners. The examiner points out that the problem being solved is the potential rotation between the mount for mounting and the stationary tube caused by the generated torque of the fan motor which was clearly explained in the claim rejection. Note that fixing the stationary tube to a ceiling via the mount for mounting merely ensures downward vertical fixing of the ceiling fan components, it does not ensure that the stationary tube would not rotate with respect to the mount for mounting when the fan motor is generating torque to operate the fan blades, therefore, a solution of using a fastener to prevent said rotation between stationary tube and mount for mounting is proposed as presented in the rejection.
Appellant further argued that since the examiner is relying in common knowledge that the record lacks substantial evidence support and cites MPEP 2144.03. Note that the MPEP 2144.03 recites that "Absent some articulated rationale, a finding that a combination of prior art would have been ‘common sense’ or ‘intuitive’ is no different than merely stating the combination ‘would have been obvious.’…” and in the current rejection, the examiner clearly articulated that a problem exists when the motor is operating and generating torque which would tend to cause rotation of the stationary tube with respect to the mount for mounting; a well-known solution to said problem being using fasters to prevent said rotation between the stationary tube and mount for mounting. Therefore, evidentiary support was provided when articulating the rationale of solving the identified problem of preventing rotation between the stationary tube and mount for mounting, caused by motor generated torque, by using fasteners. 
Appellant further traversed the contention that a well-known solution for said problem is the use of fasteners for fixing/securing the stationary tube to the mounting member. The examiner points out to two examples where stationary tubes in ceiling fan assemblies are fixed/secured with fasteners with respect to a mount for mounting.

    PNG
    media_image3.png
    800
    1203
    media_image3.png
    Greyscale

Example 1: Emerson Volta Model CF590


Note above (Emerson Volta Model CF590 Owner’s Manual) the Hanger Ball/Downrod Assembly (stationary tube) and the Hanger Bracket (mount for mounting) include a groove/tab anti-rotation fastener. Furthermore, note the Warning of failure to seat said tab in said groove, supporting that it is well-known that fasteners are used to prevent rotation between the stationary tube and mount for mounting of a ceiling fan assembly. 

    PNG
    media_image4.png
    575
    504
    media_image4.png
    Greyscale

Example 2: Mizutani et al – US 4,073,598
Note above (Mizutani et al – US 4,073,598) the vertical fixed shaft 15 (stationary tube) and the connecting member 32 (mount for mounting) include a screw fastener 43 that prevents a nut on the fixed shaft from being loosened during operation of the fan (column 3 line 39-43).
For the reasons and examples above, the arguments with respect to the traversal of the contention that a well-known solution for said problem is the use of fasteners for fixing/securing the stationary tube to the mounting member are not persuasive.
Appellant further argued that the examiner fails to establish in the record that the exact same function is performed by an identical or equivalent structure in the Hasegawa reference with respect to the at least one mount limitation. Note that the claim limitation recites "at least one mount for mounting;" in the current instance “mount for” is a generic placeholder modified by functional language "mounting" without reciting sufficient structure to perform said function. Therefore, the 35 U.S.C. 112f interpretation is appropriate to be a plate as disclosed or equivalents thereof that perform the claimed function of "mounting." As clearly indicated in the Office Action mailed on 16 November 2021, the element 2 in Fig.2 performs the claimed "mounting" function of the upper portion of the stationary tube. Therefore, the examiner established in the record that the exact same function is performed by an equivalent structure in the Hasegawa reference.
Appellant further argued that the mount for mounting disclosed as a plate by applicant is not identical to element 2 of Hasegawa because Hasegawa does not explicitly teach the at least one mount comprises a plate as admitted by the examiner with respect to claim 2 (note that claim 2 was rejected with a teaching reference and specific arguments with respect to claim 2 and the proposed prior art combination were not presented by appellant herein). The examiner respectfully points out that the current argument with respect to claim 1 is not persuasive because when interpreting a claim limitation invoking 35 U.S.C. 112f, the claim limitation is interpreted to comprise the structural elements disclosed in the specification and equivalents thereof that perform the claimed function. In the current instance and as discussed above, prior art Hasegawa clearly discloses an equivalent structural element Fig.2, 2 that performs the claimed function of mounting to an upper portion of the stationary tube. 
Appellant further argued, with respect to claim 10, that the claim rejection annotated figure is unadulterated speculation on the examiner’s part. Note that the examiner is clearly pointing to elements disclosed by the prior art and that a person of ordinary skills in the art would easily recognize. In the current instance, the annotated Figure points to a mounting flange that is part of the hub and fasteners are clearly identifiable by their head portion which is similar to other fasteners disclosed in the same Figure, for example fasteners fixing element 2 to element 1 and fasteners on the mid-right side of element 4, therefore, the arguments are not persuasive.

Rejection of claims 11, 22, and 24 under 35 U.S.C. 103
The appellant has argued, with respect to claim 11, that rejections on obviousness grounds cannot be sustained by mere conclusory statements and that there is simply no reason provided in the rejection to substitute the mount 2 in Hasegawa for the mount in Wu, other than the fact that it is simple. The examiner clearly established a rationale underpinning for the rejection as part of the basic requirements of a prima case of obviousness example rationales that support a conclusion of obviousness as per MPEP 2143 I B. Note that the rationale supporting obviousness of claim 10 is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art, in the current instance the predictable result being allowing attachment of the fan system to a ceiling member, therefore, the argument that the examiner used mere conclusory statements is not persuasive. As for why a person skilled in the art would combine the teachings of the cited prior art, note that the rationale does not combine teachings but instead substitutes one element for another to obtain the predictable result established in the claim rejection, therefore, there is a clear reason to substitute the mount 2 in Hasegawa for the mount in Wu which is not the one pointed by appellant as being simply, instead the examiner established, based on an obviousness rationale, that a predictable result is obtained when substituting one element for another.
The appellant further argued that a lack of motivation for combining Hasegawa and Wu is being disputed and that the examiner has not established how Wu discloses a plate within the broadest reasonable interpretation of that term in light of appellant’s specification teachings. Note that in MPEP 2143 I B Example 1, it is clearly established that an express suggestion to substitute one equivalent for another need not be present to render such substitution obvious (Id. at 301, 213 USPQ at 536), therefore, the argument that a motivation to combine must be found is not persuasive. Furthermore, with respect to Wu’s plate disclosure, note that when claim 11 is interpreted under the broadest reasonable interpretation, Hasegawa discloses a mount supporting an upper end of a stationary tube, said mount is being modified by Wu to comprise a plate which is part of a similar component for both references (mount supporting an upper end of a stationary tube). Appellant is correct that claim limitations should be given their broadest reasonable interpretation in light of the specification teachings, however, even though the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993). 
The appellant further argued that Wu never describes the structure supporting the stationary tube as a plate and that the examiner simply assumed it is one without explanation or citation of evidence in support of said conclusion. Note appellant included a screenshot of Fig.1 of Wu, however, the examiner clearly pointed to the element of Wu being interpreted as a plate which a person skilled in the art could easily identify from the claim rejection explanation (“Wu further teaches a mount (Fig.1/2; where upper end of stationary tube 11 is supported) which comprises a plate (Fig.2; note plate with four openings used in cooperation with fasteners to attach the fan system to a ceiling member)”) and Wu's disclosed Figure 2. The examiner clearly identified, explained and cited the evidence of what element was interpreted as Wu’s plate, therefore, the argument is not persuasive. Finally, appellant pointed that the examiner contends that Hasegawa does not disclose a plate, but Wu does, when the corresponding structures are similarly shaped. The examiner points out that the claim rejection clearly states that Hasegawa does not explicitly teach the claimed plate and what the appellant refers to similarly shaped structures is speculation since only a cross section view is disclosed by Hasegawa, it is not exactly clear if a plate exist or other configuration such as tabs. Wu on the other hand clearly discloses said plate in Fig.2 as discussed above and in the claim rejection, therefore, the argument is not persuasive.
The appellant further argued that claim 22 expressly requires a flange and that the flange indicated by the examiner is clearly not a flange as a skilled artisan would understand that term or that the examiner failed to establish such by way of substantial evidence. The examiner clearly pointed to the element in Hasegawa disclosed Fig.2 as the end portion of the stationary tube being in contact with the mount, appellant is pointing to a different portion of the stationary tube (flared portion). Furthermore, note that the definition of a flange as per Merriam-Webster is a rib or rim for strength, for guiding, or for attachment to another object; in the current instance the element of Hasegawa as pointed by the examiner being the end portion of the stationary tube being in contact with the mount is a rim for attachment to another object (the mount for mounting), therefore, the argument is not persuasive.
The appellant further argued that claim 24 requires “the plate is not attached to the stationary tube” and that the examiner by pointing to Wu as having the plate attached to a ceiling member and not the stationary tube is non-sequitur. The examiner clearly pointed that the plate is attached to a ceiling member and not to the stationary tube as claimed, therefore, the claim limitations are met by the proposed prior art combination. Note that there is another member of the mount for mounting between the plate and the stationary tube, therefore, the clarification by the examiner in the rejection that said plate is attached to a ceiling member and not the stationary tube as claimed. Therefore, the argument is not persuasive.

Note: Appellant presented arguments for the first time in the Appeal Brief filed on 15 April 2022; in response the examiner is presenting references for the first time that were not previously needed. A PTO-892 form including said newly presented references, will be processed and mailed after a decision by the Board is made to officially make said newly presented references part of the record.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JUAN G FLORES/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        
Conferees:
/David E Sosnowski/SPE, Art Unit 3745                                                                                                                                                                                                        
/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746         
                                                                                                                                                                                               Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.